FILED
                             NOT FOR PUBLICATION                            APR 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PHILLIP J. ROSENBLUM,                             No. 09-17555

               Plaintiff - Appellant,             D.C. No. 2:06-cv-00764-GEB-
                                                  DAD
  v.

MULE CREEK STATE PRISON                           MEMORANDUM *
MEDICAL OFFICIALS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Phillip J. Rosenblum, a California state prisoner, appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), his 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

          The district court properly dismissed Rosenblum’s action because he failed

to exhaust administrative remedies or demonstrate that he was excused from doing

so. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules).

          Rosenblum’s remaining contentions are unpersuasive.

          AFFIRMED.




                                             2                                     09-17555